Citation Nr: 1452151	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  06-17 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a dental condition, to include gingivitis, for treatment purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran served on active duty from February 1950 to August 1970.  
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which found that service connection for gingivitis remained denied because the Veteran had failed to submit new and material evidence.  

With respect to the characterization of the issue on appeal, as discussed in more detail below, the Veteran's claim for service connection for dental treatment purposes has been pending for years and at least since the Board's referral of this issue in July 1997.  Therefore, while the RO has characterized the issue on appeal as requiring new and material evidence, the Board has recharacterized the issue as entitlement to service connection for a dental condition, to include gingivitis, for treatment purposes so as to appropriately identify the history of the claim and the benefit which the Veteran is seeking on appeal.

In September 2014, the Veteran testified before the undersigned at a Travel Board hearing.  A transcript of this proceeding has been associated with the claims file. 
	
By rating decision dated in February 2003, the RO denied service connection for left ear hearing loss.  In February 2003 correspondence, the Veteran indicated that he wished to "reopen" his claim regarding the left ear.  It does not appear that this issue has ever been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims files.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A review of the claims file shows that the Veteran submitted an initial claim for a dental condition in January 1995.  Specifically, the Veteran wrote that because of a lack of correct dental treatment during his military service, he developed gingivitis, causing a dental procedure that required cutting into his mouth and made him loose his teeth.  

By rating decision dated in June 1995, the RO denied service connection for gingivitis on the basis that gingivitis was not a disability for which VA compensation benefits is payable.  The Veteran perfected an appeal as to this decision and, in an April 1996 substantive appeal, wrote that his claim was solely for dental treatment due to periodontal disease during service.  In July 1997, the Board dismissed the appeal for "service connection for gingivitis," noting that the Veteran had withdrawn this claim in his April 1996 substantive appeal and referred the issue of entitlement to service connection for his dental conditions in order to qualify for treatment purposes.  Unfortunately, despite the Board's referral of the issue of service connection for dental treatment in July 1997, VA did not adjudicate this issue at that time.

In February 2008, the Veteran submitted a new claim for a "dental condition, lower jaw."  As above, by rating decision dated in August 2010 the RO found that service connection for gingivitis remained denied because the Veteran had failed to submit new and material evidence.  In a September 2010 report of contact, the Veteran's representative wrote that the RO's denial of service connection for gingivitis was not the contention for which the Veteran filed a claim.  Rather, the Veteran claimed that he was suffering a dental situation which stemmed directly from the dental procedure performed in service.  Also, in the Veteran's October 2010 notice of disagreement, the Veteran's representative wrote that the Veteran wished for VA to consider his claim so that he could be service connection solely for the purpose of determining entitlement to a dental examination and/or treatment on an outpatient basis, as the Veteran has had this condition chronically and was treated for this condition while on active service.  

In an April 2013 statement of the case, the RO explained that the Veteran's claim for service connection for gingivitis had previously been denied.  The RO wrote that that it did not have jurisdiction over a claim for dental treatment until an application for such treatment is made at the VA Medical Center.  Specifically, it was noted that the VA Medical Center makes an eligibility determination and a request for a rating for dental treatment is submitted by the VA Medical Center to the RO.  In the Veteran's case, a request for dental treatment had not been made at the VA Medical Center and referred to the RO for further consideration.  It was noted that the Veteran had not made a new claim for compensation for dental trauma.  

During the September 2014 hearing, the Veteran reiterated that he was not claiming gingivitis but, instead sought VA dental treatment as well as reimbursement for money he has spent for dental treatment since service.  

Service connection may be awarded for dental conditions for (1) compensation benefits, or (2) outpatient dental treatment purposes.  Pursuant to Veterans Benefits Administration (VBA) Fast Letter 12-18 (July 10, 2012), claims for outpatient dental treatment submitted to VBA should be referred to the Veterans Health Administration (VHA) for preparation of a dental treatment rating.  See also 38 C.F.R. § 3.381 (2014).   In the present case, the record reflects that the Veteran has raised the issue of whether service connection might be awarded for a dental condition for outpatient dental treatment purposes.  See also Mays v. Brown, 5 Vet. App. 302 (1993) (any claim for service connection for a dental condition is also a claim for VA outpatient dental treatment).  

Review of the file reveals that the RO (i.e., VBA) has only adjudicated the issue of entitlement to service connection for a dental condition for compensation purposes.  There is no indication that any claim for outpatient dental treatment has yet been considered and/or referred to VHA.  While, ordinarily, the appropriate course of action would be referral of this issue to the AOJ (which, in this case, is VHA), because the Board has previously attempted to refer this matter for adjudication without results and because the Veteran has provided testimony before the undersigned on this matter, it is remanded to VHA for appropriate action.

Accordingly, the case is REMANDED for the following action:

1.  Have VHA adjudicate the claim of entitlement to service connection for a dental condition, to include gingivitis, for treatment purposes in light of all pertinent evidence and legal authority-in particular, the provision of 38 C.F.R. § 3.381 (2014).   

2.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes citation to and discussion of all additional legal authority considered (to particularly include the provisions of 38 C.F.R. § 3.381)), along with clear reasons and bases for all determinations, and afford them an appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



